The judgment of the Supreme Court was entered
Per Curiam.
The sheriff sells only the title of the defendant in the execution, and the real owner, besides trespass against the sheriff, may maintain replevin or trover against his vendee. In the case of a pawn or pledge, there is a special property in the pawnee. It is liable to be sold on an execution against the pawnor but subject to all and singular the rights and interests of the pawnee: Act of June 16th 1836, Pamph. L. 1836. The taking of the property out of the possession of the pawnee was a wrongful act which could not divest his property. His parting with the possession was in no sense a relinquishment of his lien. The pawnor’s title was not infected with any fraud or secret trust, so as to give to a bona fide purchaser from him any better right than he had himself, and the sheriff could convey no better title than the pawnor himself could.
Judgment affirmed.